DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Objections
The objection to claim 17 is withdrawn in view of the amendment thereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
 
the device housing including a mounting bracket secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack as in claim 12

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites, “the device housing including a mounting bracket secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack” which is not supported by the originally filed specification.  
Claims 13-19 are rejected since they depend from claim 12 and thus inherit the deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 7,012,807 – hereinafter, “Chu”).

With respect to claim 20, Chu teaches (In Figs 3-5) an electrical device comprising: a device housing (300) having a frame defining a cavity (See Fig 3), the device housing including a front, a rear, a first side between the front and the rear and a second side between the front and the rear (See Fig 3), the rear of the device housing configured to be plugged into an equipment rack in a plugging direction (See Fig 3); an electrical component (310) received in the cavity; and a heat exchange assembly received in the cavity, the heat exchange assembly including a component heat exchanger (320) having a component thermal interface thermally coupled to the electrical component, the heat exchange assembly including a device heat exchanger (335) at the first side (See Fig 3, 335 is at the right sidewall of the device housing), the device heat exchanger having a separable thermal interface (Vertical portion of 335 which mates with 341) extending to an exterior of the frame of the device housing to interface with an external heat exchanger (340, Col. 4, ll. 10-25) in a sliding mating direction parallel to the plugging direction (See Fig 4A), the device heat exchanger transferring heat to the external heat exchanger across the separable thermal interface (Col. 4, ll. 10-25), the separable thermal interface being a dry interface with the external heat exchanger (No fluid is transferred between 335 and 340), the heat exchange assembly including a thermal conduit (325a, 325b) between the component heat exchanger and the device heat exchanger (See Fig 3), the thermal conduit including a liquid pipe circulating heat between the component heat exchanger and the device heat exchanger (See Fig 3), wherein the liquid pipe is spaced apart from the separable thermal interface such that the separable thermal interface is a dry interface with the external heat exchanger (325a or 325b are spaced apart from the vertical portion of 335 which mates with 340, see Fig 3).
With respect to claim 21, Chu further teaches that the liquid pipe forms a closed liquid loop through the heat exchange assembly between the component heat exchanger and the device heat exchanger (See Fig 3, 320, 325, 335 form a closed loop heat transfer system).
With respect to claim 22, Chu further teaches that the component heat exchanger (320) is separate and discrete from the device heat exchanger (335), the thermal conduit (325a, 325b) extending between the component heat exchanger (320) and the device heat exchanger (335, see Fig 3).
With respect to claim 23, Chu further teaches that the component heat exchanger (320) includes a cold plate dissipating heat from the electrical component (Col. 3, l. 66 – Col. 4, l. 2), the device heat exchanger (335) including a cold plate (Col. 4, ll. 10-11) defining the separable thermal interface (Portion of 335 which abuts 341), the thermal conduit extending between the cold plate of the component heat exchanger and the cold plate of the device heat exchanger (See Fig 3).
With respect to claim 26, Chu further teaches that the separable thermal interface is a compressible interface with the external heat exchanger (Col. 4, ll. 15-25).
With respect to claim 28, Chu further teaches a heat exchange element (Bottom plate of cold plate 320 which sits atop 310) having a lower surface defining the component heat exchanger and an end surface (End surface of 335 which 325a,b) connects to) defining the device heat exchanger, a heat exchange body (Body of 325a) of the heat exchange element defining the thermal conduit between the component heat exchanger at the lower surface and the device heat exchanger at the end surface of the heat exchange element (See Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17-19, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Foster, SR. (US 2007/0146997 – hereinafter, “Foster”).
With respect to claim 12, Chu teaches (In Figs 3-4) an electrical device comprising: a device housing (300) having a frame defining a cavity (See Fig 3); an electrical component (310) received in the cavity; and a heat exchange assembly received in the cavity, the heat exchange assembly including a component heat exchanger (320) having a component thermal interface thermally coupled to the electrical component, the heat exchange assembly including a device heat exchanger (335) having a separable thermal interface (Face of 335 which interacts with 341) extending to an exterior of the frame of the device housing to interface with an external heat exchanger (340) mounted to an equipment rack (400) of a system component (See Fig 4A), the device heat exchanger transferring heat to the external heat exchanger across the separable thermal interface, the separable thermal interface being a dry interface with the external heat exchanger, the heat exchange assembly including a thermal conduit (325a, 325b) between the component heat exchanger and the device heat exchanger (See Fig 3).  Chu fails to specifically teach or suggest the device housing including a mounting bracket secured to the equipment rack of the system component using fasteners to fix the device housing relative to the equipment rack.  Foster, however, teaches (In Fig 1, ¶ 0012) a device housing including a mounting bracket (126) secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foster with that of Chu, such that the device housing of Chu includes a mounting bracket secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack, as taught by Foster, since doing so would allow for the device housing to be affixed to the equipment rack.
With respect to claim 13, Chu teaches (In Fig 5) an electrical device comprising: a device housing (500) having a frame defining a cavity (See Fig 5); an electrical component (510) received in the cavity; and a heat exchange assembly received in the cavity, the heat exchange assembly including a component heat exchanger (520) having a component thermal interface thermally coupled to the electrical component, the heat exchange assembly including a device heat exchanger (530) having a separable thermal interface (Face of 530 that mates with 540) extending to an exterior of the frame of the device housing to interface with an external heat exchanger (540), the device heat exchanger transferring heat to the external heat exchanger across the separable thermal interface, the separable thermal interface being a dry interface with the external heat exchanger, the heat exchange assembly including a thermal conduit (525a) between the component heat exchanger and the device heat exchanger (See Fig 5), wherein the heat exchange assembly includes a closed liquid cooling loop completely contained within the device housing (510, 525a, and 530 are all completely contained within the housing, see Fig 5 and, in particular, Col. 5, ll. 5-10 which detail that 530 is within the housing and thus 510, 525a, and 530 are all completely contained within the housing as claimed).
With respect to claim 14, Chu further teaches that the thermal conduit includes a liquid pipe (325a) circulating heat between the component heat exchanger and the device heat exchanger, the liquid pipe being spaced apart from the separable thermal interface to form the dry interface between the separable thermal interface and the external heat exchanger (See Fig 3, the pipe is spaced apart from the vertical portion of 335 which mates with 341).
With respect to claim 15, Chu further teaches that the device housing extends between a front and a rear, the frame including an end wall (Wall with 220 therein) at the rear and a side wall (Wall at the end of the arrow calling out element 300 in Fig 3) extending between the front and the rear, the device heat exchanger (335) provided at at least one of the end wall or the side wall (335 is provided at the end wall).
With respect to claim 17, Chu further teaches that the frame includes walls defining the cavity (See Fig 3), at least one of the walls (Rear wall) including an opening, the device heat exchanger (335) extending through the opening to the exterior of the device housing four interfacing with the external heat exchanger (340, Col. 4, ll. 10-25).
With respect to claim 18, Chu further teaches that the device heat exchanger (335) is configured to interface with a device heat exchanger of an adjacent electrical device defining the external heat exchanger at the separable thermal interface (335 projects out of the rear wall of 300 and thus is configured to interface with another device heat exchanger as claimed).
With respect to claim 19, Chu further suggests a circuit board received in the cavity, the electrical component (310) being mounted to the circuit board (While Chu does not explicitly teach a circuit board that the component is mounted to, Chu describes the electronics drawer as being a “computer system” (Col. 2, ll. 38-42) and thus Chu implies or suggests that the electrical component is mounted on a circuit board received in the cavity).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Adkins et al. (US 8,031,464 – hereinafter, “Adkins”).
With respect to claims 24-25, Chu teaches the limitations of claim 20 as per above but fails to specifically teach or suggest the limitations of claims 24-25.  Adkins, however, teaches (In Figs 4-6) a heat exchange assembly comprising a device heat exchanger that comprises a first device heat exchanger (106) and a second device heat exchanger (Other sidewall 106) having a second separable thermal interface (Exterior wall of 106) configured to extend to an exterior of the a device housing to interface with a second external heat exchanger, a second thermal conduit (612) extending between the component heat exchanger (506) and the second device heat exchanger (See Fig 6, the component heat exchanger (506) has a first heat conduit (608) which takes heat from the component to a first wall of the housing and a second heat conduit (612) which takes heat from the component to a second wall of the housing).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adkins with that of Chu, such that Chu is modified to include a second device heat exchanger with a second separable thermal interface and a second thermal conduit between the component heat exchanger and the second device heat exchanger, as taught by Adkins, since doing so would allow for additional heat removal from the device of Chu.  Additional cooling to the processor would increase performance and reduce the chances that the processor will break down due to heat.


Claim 16, as best understood by the Examiner, is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Foster and further in view of Montgomery et al. (US 6,776,221 – hereinafter, “Montgomery”).
With respect to claim 16, Chu as modified by Foster teaches the limitations of claim 12 as per above and Chu further teaches that the device housing extends between a front and a rear the device housing having a top and a bottom (Fig 3) but fails to specifically teach or suggest the remaining limitations of claim 16.  Montgomery, however, teaches a device heat exchanger (68) provided at least one of the top or the bottom of a device housing (54, see Fig 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Montgomery with that of Chu, such that the device heat exchanger of Chu is provided at a top of the device housing, as taught by Montgomery, since doing so would provide for additional room for components to be added to the circuit board below the device heat exchanger.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Strickland et al. (US 2008/0043442 – hereinafter, “Strickland”)
With respect to claim 27, Chu teaches the limitations of claim 20 as per above but fails to specifically teach or suggest the limitations of claim 27.  Strickland, however, teaches (In Fig 10) a separable thermal interface (304) which is a sliding mating interface with an external heat exchanger (302), wherein a device heat exchanger (300) includes a plurality of plates (305) separated by gaps at the separable thermal interface (See Fig 10), the gaps configured to receive plates (307) of the external heat exchanger  (302) such that the plates of the device heat exchanger face the plates of the external heat exchanger for thermal bridging therebetween (¶ 0032).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Strickland with that of Chu, such that Chu has flat plates which are in sliding mating interface with one another, as taught by Strickland, since doing so would increase the surface area between the device heat exchanger and the external heat exchanger thus increasing heat transfer between the two (Strickland: ¶ 0032).  Further it is noted that the only difference between Chu and what is claimed in claim 10 is a mere matter of the shapes of the device heat exchanger and the external heat exchanger and the Examiner notes that it has been held that mere changes in shape of a device is obvious1.  

Response to Arguments
With respect to the Applicant’s remarks to claim 12 that, “Claim 12 recites an electrical device having, among other things, a device housing including a mounting bracket secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack and a heat exchange assembly including a device heat exchanger having a separable thermal interface extending to an exterior of the frame of the device housing to interface with an external heat exchanger mounted to the equipment rack of the system component. The cited art does not describe such a structure.  Chu describes a multi-drawer electronics rack having a frame or housing holding a plurality of electronics drawers 300. The electronics drawers 300 are slidable into and out of the housing. Claim 12 recites a device housing including a mounting bracket secured to an equipment rack of a system component using fasteners to fix the device housing relative to the equipment rack. The Office Action relies upon Chu's drawers 300 to represent the claimed device housing. However, Chu's drawer 300 does not include a mounting bracket secured to an equipment rack. Chu does not describe using fasteners to fix the drawer 300 to the rack. Rather, Chu describes that the drawers 300 are slidable into and out of the housing. Accordingly, for at least the reasons set forth above, Applicant submits that claim 12 is patentable over the cited art” (Present remarks pages 6-7) the Examiner agrees but notes that Chu and newly cited Foster, in combination, teach all the limitations of amended claim 12 as per the above rejection thereto.  
With respect to the Applicant’s remarks to claim 20 that, “Turning to independent claim 20, claim 20 recites an electrical device having, among other things, a device housing including a front, a rear, a first side between the front and the rear and a second side between the front and the rear. The rear of the device housing is configured to be plugged into an equipment rack in a plugging direction. A heat exchange assembly received in the cavity of the device housing and includes a device heat exchanger at the first side of the device housing. The device heat exchanger has a separable thermal interface extending to an exterior of the frame of the device housing to interface with an external heat exchanger in a sliding mating direction parallel to the plugging direction. The cited art does not describe such a structure.” (Present remarks page 7) the Examiner respectfully disagrees and notes the above rejection to claim 20.  Indeed, Chu discloses that the device housing including a front (Side with 160 therein), a rear (Side with 220 therein), a first side (Right side) between the front and the rear and a second side (Left side) between the front and the rear, the rear of the device housing configured to be plugged into an equipment rack in a plugging direction (The rear is configured to be plugged into an equipment rack in a plugging direction); the heat exchange assembly including a device heat exchanger (335) at the first side (335 is at the right side), the device heat exchanger having a separable thermal interface extending to an exterior of the frame of the device housing to interface with an external heat exchanger (340) in a sliding mating direction parallel to the plugging direction (335 interfaces with 340 in the same direction as the plugging direction).  Accordingly, Chu is believed to anticipate amended claim 20.
With respect to the Applicant’s additional remarks to the dependent claims (Present remarks page 8) the Examiner respectfully notes that, since the remarks regarding independent claims 12 and 20 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)